MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Nov 15 2018, 10:29 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                     Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana

                                                        Laura R. Anderson
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Daniel A. Greer,                                        November 15, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-625
        v.                                              Appeal from the Gibson Superior
                                                        Court
State of Indiana,                                       The Honorable Robert Krieg,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        26D01-1707-F5-688



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018                Page 1 of 13
[1]   Following a jury trial, Daniel A. Greer was convicted of child seduction as a

      Level 5 felony and sentenced to three years. On appeal, Greer presents two

      issues for our review, which we restate as the following:


              1.    Did the trial court improperly instruct the jury on
              uncharged offenses?


              2.      Is the evidence sufficient to support his conviction?


              3.    Did the admission of evidence relating to Greer’s character
              and prior bad acts amount to fundamental error?


[2]   We affirm.


                                       Facts & Procedural History


[3]   J.E., born in September of 2000, was a middle school student when he first met

      Greer, a school resource officer at the school J.E. attended. Greer and J.E.

      spoke mostly at lunch, but Greer also went to some of J.E.’s classes where they

      would talk and socialize. During his eighth-grade year, J.E. was a teacher’s

      aide and when the class he worked in was out of the classroom, Greer would

      often come in and socialize with J.E. J.E. trusted Greer and viewed him as a

      friend and as someone “to communicate with if [he] ever needed anybody.”

      Transcript Vol. II at 174. On one occasion, Greer “stood up” for J.E. when J.E.

      was on an overnight school trip in eighth grade. Id. On another occasion,

      Greer asked J.E. to help him in an official capacity by assisting with an

      investigation into whether a gas station would sell alcohol to minors. This


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 2 of 13
      investigation, however, never materialized. J.E. felt like Greer sought him out

      and spoke to him more than to other students.


[4]   When J.E. was sixteen years old and in high school and Greer was in his late

      twenties, they began communicating via social media applications such as

      Facebook, Kik, Snapchat, and Grindr. Initially, Greer and J.E. started

      messaging through Facebook, where they “got to know each other better” and

      “talked pretty deeply in conversation.” Id. at 177. Their conversations “did

      lead to a relationship” that was “mostly sexual,” so they began using the Kik

      application because it was more difficult to track and trace their messages. Id.

      Greer and J.E. discussed having sex “pretty seriously.” Id.


[5]   Late one night in January or February of 2017, when J.E. was still sixteen years

      old, Greer came to J.E.’s mother’s house, where J.E. was staying that night by

      himself. Greer parked down the street and entered the house through the

      garage. Greer and J.E. made their way to J.E.’s bedroom, where Greer

      performed oral sex on J.E. They later talked about their encounter on Kik, but

      never discussed it at school. Greer continued to contact J.E. about sex, but J.E.

      did not respond and mostly ignored Greer’s subsequent messages.


[6]   At some point, a teacher notified another school resource officer about an

      allegation that Greer had had an inappropriate relationship with a female

      student at the high school. During the ensuing investigation, a detective

      contacted J.E. J.E. “started freaking out a little bit,” so he called Greer to ask

      him what to say and do. Id. at 180. Greer encouraged J.E. not to tell anyone


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 3 of 13
      about what had happened and told him that they could come up with a story to

      cover up what had occurred between them. At that time, J.E. “had a lot of

      feelings” for Greer and did not want to see Greer lose his job, so he lied to the

      detective. Id. J.E. eventually told law enforcement about his sexual encounter

      with Greer.


[7]   On July 24, 2017, the State charged Greer with Level 5 felony child seduction

      under Ind. Code § 35-42-4-7(n), and the charge alleged that Greer was a child

      care worker for J.E.1 On November 16, 2017, the Stated filed an amended

      information adding the allegation that Greer was a law enforcement officer,

      adjusting the dates of the offense, and adding a statutory citation to I.C. § 35-

      42-4-7(d)(1), (2), and (3), which defined the term “child care worker” for

      purposes of the child seduction statute. The State filed additional, amended

      charging informations on January 2 and 5, 2018, to add statutory citations to

      subsections (o) and (m) of I.C. § 35-42-4-7, respectively, of the child seduction

      statute. Greer was advised of each amendment to the charging instrument and

      made no objection thereto. A jury trial was held on January 10 and 11, 2018.

      In its final instructions, the trial court instructed the jury on the elements the

      State was required to prove under each of the three alternate theories of liability

      found under subsections (m), (n), and (o). In final instructions four, five, and

      six, the trial court defined the terms “child care worker” as used in subsection

      (m), “professional relationship” as used in subsection (n), and “law



      1
          The citation for child seduction by a child care worker should have been to subsection (m).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018                  Page 4 of 13
      enforcement officer” as used in subsection (o), respectively. Greer did not

      object to any of the final instructions. Using a general verdict form, the jury

      found Greer guilty as charged. On February 14, 2018, the trial court sentenced

      Greer to three years. Additional facts will be provided as necessary.


                                          Discussion & Decision


                                           1. Final Instructions


[8]   As pertinent here, I.C. § 35-42-4-7 defines child seduction under separate

      subsections as follows:


              (m) If a person who:
                     (1) is at least eighteen (18) years of age; and
                     (2) is the:
                                                ***
                             (B) child care worker for;
              a child at least sixteen (16) years of age but less than eighteen (18)
              years of age;
              engages with the child in sexual intercourse, other sexual conduct
              (as defined in IC 35-31.5-2-221.5), or any fondling or touching
              with the intent to arouse or satisfy the sexual desires of either the
              child or the adult, the person commits child seduction.

              (n) A person who:
                     (1) has or had a professional relationship with a child at
                     least sixteen (16) years of age but less than eighteen (18)
                     years of age whom the person knows to be at least sixteen
                     (16) years of age but less than eighteen (18) years of age;
                     (2) may exert undue influence on the child because of the
                     person’s current or previous professional relationship
                     with the child; and
                     (3) uses or exerts the person’s professional relationship to
                     engage in sexual intercourse, other sexual conduct (as
                     defined in IC 35-31.5-2-221.5), or any fondling or touching
                     with the child with the intent to arouse or satisfy the sexual
                     desires of the child or the person;
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 5 of 13
        commits child seduction.

        (o) A law enforcement officer who:
               (1) is at least five (5) years older than a child who is:
                       (A) at least sixteen (16) years of age; and
                       (B) less than eighteen (18) years of age;
               (2) has contact with the child while acting within the scope
               of the law enforcement officer’s official duties with respect
               to the child; and
               (3) uses or exerts the law enforcement officer’s professional
               relationship with the child to engage with the child in:
                       (A) sexual intercourse;
                       (B) other sexual conduct (as defined in IC 35-31.5-2-
                       221.5); or
                       (C) any fondling or touching with the child with the
                       intent to arouse or satisfy the sexual desires of the
                       child or the law enforcement officer;
        commits child seduction.

Here, the final, amended charging information states:


        Daniel A. Greer, DOB: 02/18/1987, being at least eighteen (18)
        years of age, and the child care worker/law enforcement officer
        for J.E. (victim), . . . a child at least sixteen (16) years of age but
        less than eighteen (18) years of age, during the months of
        January/February, 2017 in the County of Gibson, State of
        Indiana, did knowingly or intentionally engage with J.E. (victim)
        in sexual intercourse, or other sexual conduct (as defined in
        IC§35-31.5-2-221.5), or any fondling or touching with the intent
        to arouse or satisfy the sexual desires of J.E. (victim) or Daniel
        A. Greer (defendant),


        All contrary to the form of the statute in such cases made and
        provided, to to-wit: §35-42-4-7(d)(1), (2), (3); §35-42-4-7(m); §35-
        42-4-7(n); § 35-42-4-7(o) and 35-42-4-7(q)(2), Child Seduction, a
        Level 5 Felony.


Appellant’s Appendix Vol. II at 54 (emphasis omitted).

Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 6 of 13
[9]    Acknowledging that he did not object at trial, Greer argues that the trial court

       “issued fundamentally erroneous final jury instructions.” Appellant’s Brief at 7.

       Our Supreme Court has described the fundamental error standard as a

       “daunting” one, applicable only in egregious circumstances. Knapp v. State, 9
N.E.3d 1274, 1281 (Ind. 2014). “To qualify as fundamental error, ‘an error

       must be so prejudicial to the rights of the defendant as to make a fair trial

       impossible’ and must ‘constitute a blatant violation of basic principles, the harm

       or potential for harm must be substantial, and the resulting error must deny the

       defendant fundamental due process.’” Absher v. State, 866 N.E.2d 350, 355

       (Ind. Ct. App. 2007) (quoting Benson v. State, 762 N.E.2d 748, 755 (Ind. 2002)).

       The fundamental error exception is extremely narrow and “reaches only errors

       that are so blatant that the trial judge should have taken action sua sponte.” Id.


[10]   Greer does not argue that the instructions contained an incorrect statement of

       the law or otherwise misled the jury. Rather, Greer claims that the trial court

       erroneously instructed the jury on uncharged offenses. Specifically, Greer

       asserts that he was charged only with the offense of child seduction under

       subsection (m), and therefore, the final instructions to the jury regarding the

       other two manners in which the offense of child seduction can be committed as

       defined under subsections (n) and (o) were erroneous. Greer argues that he was

       not charged under subsections (n) and (o) because some of the elements of those

       offenses under the statute were not recited in the charging information.


[11]   We first consider the charging information. “The purpose of the charging

       information is to provide a defendant with notice of the crime of which he is

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 7 of 13
       charged so that he is able to prepare a defense.” Gilliland v. State, 979 N.E.2d
1049, 1060 (Ind. Ct. App. 2012) (quoting State v. Laker, 939 N.E.2d 1111, 1113

       (Ind. Ct. App. 2010), trans. denied); see also Ind. Code § 35-34-1-2(a) (setting

       forth the requirements for a charging information). “The State is not required

       to include detailed factual allegations in a charging information.” Laney v.

       State, 868 N.E.2d 561, 567 (Ind. Ct. App. 2007), trans. denied. “An information

       that enables an accused, the court, and the jury to determine the crime for

       which conviction is sought satisfies due process. Errors in the information are

       fatal only if they mislead the defendant or fail to give him notice of the charge

       filed against him.” Dickenson v. State, 835 N.E.2d 542, 550 (Ind. Ct. App. 2005)

       (citations and quotation marks omitted), trans. denied. “[W]here a charging

       instrument may lack appropriate factual detail, additional materials such as the

       probable cause affidavit supporting the charging instrument may be taken into

       account in assessing whether a defendant has been apprised of the charges

       against him.” Laker, 939 N.E.2d at 1113.


[12]   Here, we find that the charging information afforded Greer adequate notice that

       he was charged with child seduction under three different subsections.

       Although the charging information did not set out all of the elements of the

       offenses in subsections (n) and (o), it did include correct statutory citations to

       those provisions and otherwise identified the timing, the victim, and conduct

       giving rise to the charge.


[13]   Further, Greer does not, and indeed cannot, argue that he was misled or left

       unable to prepare a defense to what he now claims were uncharged offenses.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 8 of 13
       During opening statements, Greer admitted that there was a sexual relationship

       between him and J.E., but argued that such relationship was consensual and

       not a result of Greer’s use of his position of authority, which is a required

       element of the offense under subsections (n) and (o). During cross-

       examination, Greer continued with his defense, seeking clarification from

       witnesses as to his status as a law enforcement officer and the nature of his role

       as a school resource officer, which responses he later referenced as evidence

       negating some of the elements of subsections (n) and (o). During closing

       argument, Greer parsed the elements of the child seduction offenses under each

       subsection and urged the jury to find that the evidence did not support a finding

       that he used his position of authority, either as a police officer or through a

       professional relationship, to exert undue influence over J.E. to engage in the

       sexual relationship with J.E. Having concluded that Greer was charged with

       child seduction under subsections (m), (n), and (o), the trial court did not

       commit error, let alone fundamental error, in instructing the jury as to the

       elements of each of those offenses.


                                                 2. Sufficiency


[14]   To the extent Greer argues that the evidence is insufficient to support his

       conviction, we disagree. In reviewing a challenge to the sufficiency of the

       evidence, we neither reweigh the evidence nor judge the credibility of witnesses.

       Atteberry v. State, 911 N.E.2d 601, 609 (Ind. Ct. App. 2009). Instead, we

       consider only the evidence supporting the conviction and the reasonable

       inferences flowing therefrom. Id. If there is substantial evidence of probative

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 9 of 13
       value from which a reasonable trier of fact could have drawn the conclusion

       that the defendant was guilty of the crime charged beyond a reasonable doubt,

       the judgment will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137

       (Ind. Ct. App. 2008).


[15]   Because Greer does not challenge that he was charged with child seduction by a

       child care worker, we consider the evidence as it relates to this charge. To

       convict Greer under subsection (m), the State was required to prove that Greer,

       being at least eighteen years of age, was a child care worker for J.E., who was at

       least sixteen years of age but less than eighteen years of age, and that Greer

       engaged with J.E. in sexual intercourse or other sexual conduct with the intent

       to arouse or satisfy the sexual desires of either himself or J.E. I.C. § 35-42-4-

       7(d) defines child care worker in pertinent part as a person who


                       (3) is:
                                 (A) affiliated with a:
                                        (i) school corporation;
                                                    ***
                                 attended by a child who is the victim of a crime
                                 under this chapter, regardless of how or whether the
                                 person is compensated;

                                 (B) in a position of trust in relation to a child who
                                 attends the school; or cooperative;

                                 (C) engaged in the provision of care or supervision
                                 to a child who attends the school; or cooperative;
                                 and

                                 (D) at least four (4) years older than the child who is
                                 the victim of a crime under this chapter.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 10 of 13
       Greer challenges the sufficiency of the evidence only as it relates to whether he

       was a child care worker for J.E. at the same time the sex act occurred, noting

       that this provision is written in the present tense.


[16]   Here, J.E. testified regarding the uniforms worn by school resource officers at

       both the middle school and high school he attended, that he did not believe he

       would suffer any consequences at school if he refused Greer’s sexual advances,

       and that he and Greer discussed the sexual act afterward, but never at school.

       From this evidence, the jury could have drawn a reasonable inference that

       Greer was a child care worker for J.E. at the time the sex act occurred. There is

       sufficient evidence to support Greer’s conviction for child seduction.


                                         3. Admission of Evidence


[17]   Greer also argues that the trial court abused its discretion in admitting evidence

       that he knowingly communicated with two teenagers who are not victims in

       this case over social media dating sites. Greer argues that such evidence was

       irrelevant and amounted to impermissible character and prior bad act evidence

       in violation of Ind. Evidence Rules 401, 402, 403, and 404. Acknowledging

       that he did not preserve the alleged error for review, Greer now asserts

       fundamental error to avoid waiver.


[18]   As noted above, the fundamental error exception is extremely narrow and the

       proponent—here, Greer—must show that the error was “so prejudicial to the

       rights of the defendant as to make a fair trial impossible.” Absher, 866 N.E.2d at

       355 (quoting Benson, 762 N.E.2d at 755). To meet this daunting standard,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 11 of 13
       Greer is required to “show that the trial court should have raised the issue sua

       sponte due to a blatant violation of basic and elementary principles, undeniable

       harm or potential for harm, and prejudice that makes a fair trial impossible.”

       Harris v. State, 76 N.E.3d 137, 139 (Ind. 2017).


[19]   Greer argues that the fact he communicated with two other teenagers on social

       media dating sites had no bearing on whether he had inappropriate sexual

       contact with J.E. in his capacity as a child care worker. In this regard, Greer

       asserts the evidence served only to show that he communicated with the other

       teenagers “presumably to solicit an improper sexual relationship” with them.

       Appellant’s Brief at 31.


[20]   We note that there was no testimony concerning the nature of the

       communications between Greer and the other teenagers and the State made no

       argument that Greer solicited them for a sexual relationship. Additionally, the

       fact that Greer communicated with the other teenagers is not evidence of

       misconduct, of a crime, or of any other bad act.


[21]   Even if it were error to admit the testimony of the communication with other

       teenagers, such admission did not amount to fundamental error. Greer did not

       deny that he had communicated with J.E. through social media or that he

       performed oral sex on J.E. Rather, Greer argued that he did not meet the status

       of perpetrator that made the consensual sex act illegal, i.e., that he was not a

       child care worker over J.E. when the sex act occurred. As we determined

       herein, the State presented sufficient evidence from which the jury could have


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 12 of 13
reasonably inferred that Greer served as a child care worker at the high school

J.E. attended and at the requisite time. Greer has not established that the

admission of the testimony from the other teenagers rendered a fair trial

impossible.


Judgment affirmed.


Brown, J. and Tavitas, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-625 | November 15, 2018   Page 13 of 13